DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second tomosynthesis scan" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted as --the tomosynthesis scan-- for the purposes of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0165840 (Bernard).
Regarding claim 1: 
Bernard disclose a method for an x-ray system, comprising: 
performing a digital breast tomosynthesis scan on a compressed breast with the x-ray system and generating tomosynthesis scan data (Fig. 1-3); 
reconstructing images (104) of the compressed breast from the tomosynthesis scan data (102); and 
determining an expected reconstruction error for an interventional tool based on an error model modelled as a function of acquisition geometry of the x-ray system and interventional tool parameters (Fig. 3); 
wherein the interventional tool parameters include a tool length, a tool tip diameter, a tool orientation, and a tool tip position, the tool tip position derived from one or more of a selected target position in the reconstructed images and a robot returned tip position determined based on feedback from a robotic system coupled to the x-ray system (Fig. 3, 102).
Regarding claim 2: 
Bernard disclose the method of claim 1, wherein the expected reconstruction error for the interventional tool is determined before the interventional tool is inserted into compressed breast (Fig. 3).
Regarding claim 3: 
Bernard disclose the method of claim 1, wherein the interventional tool includes one or more of a biopsy needle, a hook wire, and an ablation needle (Fig. 3, biopsy  needle); and 
wherein the acquisition geometry includes an angular range of the x-ray system, a source-to-image distance for the x-ray system, and a focal spot position for the x-ray system (Fig. 1 and 2, [0042]-[0047]).
Regarding claim 4: 
Bernard disclose the method of claim 1, further comprising displaying the expected reconstruction error on a user interface of the x-ray system (Fig. 3, 110).
Regarding claim 17: 
Bernard disclose an imaging system, comprising: 
a radiation source rotating within an angular range about an axis of the imaging system (18); 
a detector for receiving radiation rays from the radiation source and generating a plurality of projection images of a specimen positioned between the radiation source and the detector (24); 
a biopsy device including a biopsy tool system and an interventional tool coupled to the biopsy tool system, the biopsy device coupled to the imaging system and positioned between the radiation source and the detector (40 and 42); and 
an imaging processor with executable instructions stored in non-transitory memory for:
reconstructing a plurality of projection images of the specimen without the tool inserted from a first digital breast tomosynthesis scan [0034]; 
determining an expected reconstruction error for the tool based on a selected target biopsy position in the reconstructed images, the x-ray system geometry, and tool parameters including a tool diameter and a tool length (110); and 
displaying the expected reconstruction error on a user interface of the imaging system (120, [0023]).
Allowable Subject Matter
Claims 5-7, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: 
Bernard disclose the method of claim 1, further comprising, identifying one or more candidate interventional tools from an interventional tool database having a respective reconstruction error less than a threshold error; and displaying the one or more candidate interventional tools on the user interface. Claim 6 relies on claim 5.
Regarding claim 7: 
Bernard disclose the method of claim 1, further comprising: responsive to the interventional tool positioned within the compressed breast, performing a second tomosynthesis scan of the compressed breast with the interventional tool and reconstructing second images based on second scan data from the second tomosynthesis scan; determining an actual tool tip end position based on an observed tool tip shape and position from the second reconstructed images, and the expected reconstruction error; and indicating the actual tool tip position on the second reconstructed images. Claims 8 and 9 rely on claim 7.
Regarding claim 10 (as best understood): 
Bernard disclose a method for an image guided interventional procedure with an x-ray system, comprising: 
when an interventional tool is inserted in a tissue, performing a tomosynthesis scan of the tissue with the interventional tool in the tissue and reconstructing images based on scan data from the tomosynthesis scan (Fig. 1-3, [0034]); 
determining an expected reconstruction error for the interventional tool, the expected reconstruction error based on a target position, x-ray system geometry, and one or more interventional tool parameters (Fig. 3); 
determining an observed tool tip shape from the reconstructed images [0034].
The prior art fail to teach the details of 
determining an expected tool tip shape from the tool tip position and the expected reconstruction error; 
determining a similarity metric between the observed tool tip shape and the expected tool tip shape; and 
determining an actual tool tip end position within a physical volume of the tissue based on the similarity metric.  Claims 11-16 rely on claim 10.
Regarding claim 18: 
Bernard disclose the system of claim 17, wherein the expected reconstruction error includes an expected leaking of a tool tip image within an imaging volume of the x-ray system.  Claims 19 and 20 rely on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884